                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

       Andrew Troy Rushing,           )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:19-cv-00598-MOC
                                      )             3:18-cr-00062-MOC-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 10, 2020 Order.

                                               November 10, 2020




         Case 3:19-cv-00598-MOC Document 5 Filed 11/10/20 Page 1 of 1
